       Case: 1:17-cv-01284 Document #: 54 Filed: 10/12/18 Page 1 of 5 PageID #:256




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS

  NICHOLAS AMODEO, on behalf of                  )
  himself and all others similarly situated,     )
                                                 )
                                 Plaintiff       )
  v.                                             )    Case No. 1:17-cv-1284
                                                 )
  GRUBHUB INC.,                                  )    Honorable Charles R. Norgle, Sr.
                                                 )
                                 Defendant.      )

       DEFENDANT’S RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY

         In Plaintiff Nicholas Amodeo’s recently filed Notice of Supplemental Authority, he

asserts that the Ninth Circuit’s non-binding and wrongly decided decision in the Marks case is

sufficient to stave off dismissal of the Second Amended Complaint. Not so. As an initial matter,

the Ninth Circuit rejected the central premise of the argument that Plaintiff made in his

opposition to Grubhub’s Motion to Dismiss – i.e., the Marks court agrees with Grubhub’s

position that the D.C. Circuit in ACA International set aside all FCC guidance on what

constitutes an ATDS under the TCPA, not just the FCC’s 2015 Order, and so the statutory

definition of ATDS controls. See Marks v. Crunch San Diego, LLC, No. 14-cv-56834, 2018 WL

4495553, at *6-7 (9th Cir. Sept. 20, 2018) (“Because the D.C. Circuit exercised its authority to

set aside the FCC’s interpretations of the definition of an ATDS in the 2015 order, and any prior

FCC rules that were reinstated by the 2015 order, we conclude that the FCC’s prior orders on

that issue are no longer binding on us.” (citations omitted)); see also Keyes v. Ocwen Loan

Servicing, LLC, No. 17-cv-11492, 2018 WL 3914707 (E.D. Mich. Aug. 16, 2018) (same).

Indeed, Plaintiff cites Marks to support an argument that Plaintiff never made in his opposition,




                                               -1-
     Case: 1:17-cv-01284 Document #: 54 Filed: 10/12/18 Page 2 of 5 PageID #:257




namely that Plaintiff’s Second Amended Complaint pleads the use of an ATDS when it asserts

that Grubhub sent Plaintiff a text message from a stored list of numbers. (See Compl. ¶ 32.)1

A.     Marks Conflicts with the D.C. Circuit’s Binding Precedent.

       The Marks court’s expansive definition of ATDS directly conflicts with the D.C.

Circuit’s binding precedent in ACA International, as well as the Third Circuit’s decision in

Dominguez v. Yahoo and Judge Feinerman’s decision in Pinkus. Dominguez v. Yahoo, Inc., 894

F.3d 116, 121 (3d Cir. 2018); Pinkus v. Sirius XM Radio, Inc., 319 F. Supp. 3d 927, 938-39

(N.D. Ill. 2018). Marks found that the statutory definition of ATDS was ambiguous and, after

looking to the context and structure of the statutory scheme, concluded that the statutory

definition of ATDS, i.e.,

       “equipment which has the capacity—[A] to store or produce telephone numbers
       to be called, using a random or sequential number generator; and [B] to dial such
       numbers,”

should instead be interpreted as:

       “equipment which has the capacity—(1) to store numbers to be called or (2) to
       produce numbers to be called, using a random or sequential number generator—
       and to dial such numbers.”

Compare 47 U.S.C. § 227(a)(1) with Marks, 2018 WL 4495553 at *9. But the D.C. Circuit in

ACA International, after its own analysis of the structure and purpose of the TCPA, held that the

FCC’s interpretation of ATDS was impermissibly unreasonable because it swept in the everyday

smartphone. ACA Int’l v. FCC, 885 F.3d 687, 695-97 (D.C. Cir. 2018). The Ninth Circuit’s

definition fails this same test, as all smartphones have the capacity to store numbers and send

1
  This new argument is untimely, and is thus waived. Valentine v. City of Chicago, 452 F.3d 670,
680 n.1 (7th Cir. 2006) (arguments made in supplemental filings are waived). Moreover, Plaintiff
has done nothing to develop the argument, apart from a conclusory assertion, which is
insufficient as a matter of law. Dexia Credit Local v. Rogan, 629 F.3d 612, 624 (7th Cir. 2010)
(rejecting argument that was “not independently and sufficiently developed”); Long v. Teachers’
Ret. Sys. of Ill., 585 F.3d 344, 349 (7th Cir. 2009) (same).


                                               -2-
     Case: 1:17-cv-01284 Document #: 54 Filed: 10/12/18 Page 3 of 5 PageID #:258




text messages en masse.2 ACA Int’l, 885 F.3d at 696. The FCC, recognizing the conflict, has

gone so far as to seek public comment on the very issue. Consumer & Governmental Affairs

Bureau Seeks Further Comment on Interpretation of the TCPA in Light of the Ninth Circuit’s

Marks v. Crunch San Diego, LLC Decision, 02-278, 2018 WL 4801356, at *1 (OHMSV Oct. 3,

2018). In this Court, however, the D.C. Circuit’s decision controls, not the Ninth Circuit’s

erroneous definition. See Dkt. 32, Order, 4 n. 1 (ACA Int’l binds this Court).

B.     Marks Misconstrues the Language of the Statute.

       The Ninth Circuit came to its atextual definition by way of numerous analytical errors.

First, the court wrongly argued that its definition best accounts for other portions of the statute.

In particular, the court reasoned that the TCPA’s exceptions for calls made with prior express

consent, emergency calls, and calls to collect government debts could only have practical effect

if the caller was working from a list of stored numbers, not randomly generated ones. Marks,

2018 WL 4495553, at *8. This is clearly wrong, however, as Judge Feinerman noted in rejecting

an identical argument in Pinkus:

       [I]t is possible to imagine a device that both has the capacity to generate numbers
       randomly or sequentially and can be programmed to avoid dialing certain
       numbers, including numbers that belong to customers who have not consented to
       receive calls from a particular marketer. Whether a marketer has violated the
       TCPA thus need not be a matter of coincidence; rather, violations would result
       from a marketer’s failure (deliberate or otherwise) to program the device
       correctly.

Pinkus, 319 F. Supp. 3d at 939.

       Second, the court evoked a 2015 amendment to the TCPA that left the definition of

ATDS untouched, which the court argued to mean that Congress gave its tacit approval to the

2
  Indeed, many iPhones and Android phones can have the present capacity to perform this
function.   See,     e.g.,  https://drfone.wondershare.com/message/best-ways-to-send-group-
messages.html; see also ACA Int’l, 885 F.3d at 696 (phones can text en masse).



                                               -3-
    Case: 1:17-cv-01284 Document #: 54 Filed: 10/12/18 Page 4 of 5 PageID #:259




FCC’s interpretation of ATDS. Marks, 2018 WL 4495553 at *8. Such an inference is not

supported here, though, where the D.C. Circuit has held that the FCC’s interpretation of “ATDS”

was contrary to Congress’s intention. See ACA Int’l, 885 F.3d at 695-97.

       Finally, the Ninth Circuit’s interpretation is plainly ungrammatical. The court rewrote the

statute so that the phrase “using a random or sequential number generator” modifies “produce

telephone numbers to be called,” but not “store.” The court has thus ignored the comma

preceding the phrase “using a random or sequential number generator.” That comma, however, is

the signal that indicates that the phrase “using a random or sequential number generator” must

apply to both “store” and “produce.” See Yang v. Majestic Blue Fisheries, LLC, 876 F.3d 996,

1000 (9th Cir. 2017) (“[A] qualifying phrase is supposed to apply to all antecedents instead of

only to the immediately preceding one where the phrase is separated from the antecedents by a

comma”). Pinkus, 319 F. Supp. 3d at 939 (“But the phrase ‘using a random or sequential number

generator’ indicates that a number generator must be used to do something relevant to the

“telephone numbers to be called’”) (emphasis in original).

       Accordingly, Plaintiff’s supplemental authority cannot save his Complaint from

dismissal, and Grubhub’s motion should be granted.


Dated: October 12, 2018                     Respectfully submitted,

                                            By: /s/ Timothy R. Carwinski

                                            Timothy R. Carwinski
                                            Reed Smith LLP
                                            10 South Wacker Drive, 40th Floor
                                            Chicago, Illinois 60606
                                            T: (312) 207-6549
                                            F: (312) 207-6400
                                            tcarwinski@reedsmith.com

                                            Counsel for Defendant Grubhub Inc.



                                              -4-
    Case: 1:17-cv-01284 Document #: 54 Filed: 10/12/18 Page 5 of 5 PageID #:260




                               CERTIFICATE OF SERVICE

       The undersigned, an attorney, certifies that on October 12, 2018, he caused the foregoing

to be filed electronically with the Court. Notice of this filing will be sent by operation of the

Court’s electronic filing system to all ECF-registered parties. Parties may access this filing

through the Court’s CM/ECF system.



                                            /s/ Timothy R. Carwinski




                                              -5-
